Case 1:20-cv-04432-BMC-VMS Document 26 Filed 01/27/21 Page 1 of 1 PageID #: 120



                                                Rob Rickner | rob@ricknerpllc.com


 January 27, 2021

 Via ECF

 The Honorable Brian M. Cogan
 U.S. District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

           Re:        Ruben Wills v. Microgenics Corporation et al., 20-cv-04432 (BMC) (VMS)

 Dear Judge Cogan,

 We represent Plaintiff Ruben Will is the above-caption action and submit this letter to explain
 the recently filed Amended Complaint.

 Following the last conference, a protective order was entered and we were able to obtain the
 documents produced in the class action. We reviewed a substantial number of them, and
 incorporated what we learned into the Amended Complaint. The negligence claim, we believe, is
 now stronger. But the due process claim theory against the Microgenics Defendants is not being
 included. There may still be a due process claim against these Defendants, but it is a different
 factual theory than we pled, and more discovery will be needed to support it.

 Thus, the Amended Complaint still has the due process claims against the employees of the State
 of New York, but not against the Microgenics Defendants. If further discovery shows there is a
 due process claim, we will seek to amend at that time.

 This letter is not being submitted as a letter motion because no relief is being requested. Plaintiff
 merely thought it appropriate to explain the change in position since the last conference.


 Respectfully,

    /s/

 Rob Rickner




          21 2 - 3 0 0 - 6 50 6 | 1 4 W A L L S T R E E T , S UI T E 1 6 0 3 N E W YO RK , N Y 10 0 0 5 | RI CK N ER PL L C. C OM
